DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 20-22, 24-32 and 34-39 have been examined.
Claims 23 and 33 are withdrawn by the Applicant.
Response to Arguments
Applicant's arguments filed on 04/19/2022 have been fully considered but they are not persuasive
With respect to U.S.C. 101, Applicant is of the opinion that claims are not directed to abstract idea because claims are directed to practical applicant such as additional elements provide significantly more than any allegedly judicial exception because additional elements are unconventional. However, Examiner respectfully disagrees. 
Claims continue to be directed towards securing a content to ensure that the consumers are not accessing the content without a permission. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
With respect to U.S.C. 112(a) rejection to claims 24, 26, 34 and 37, Applicant is of the opinion that paragraph 0016 discloses the exact language of the claim. However, Examiner respectfully disagrees. 
Examiner notes that the rejection is based on that Specification does not disclose any flow chart or algorithm to describe how the debiting step or function is implemented and data configuring. Applicant cited paragraph discloses the language of the limitation but does not describe any flow chart or algorithm to describe how the debiting and configuring step or function is implemented.
With respect to 112(b) rejection Applicant is of the opinion that amended claims are not unclear. However, Examiner respectfully disagrees. 
Claims 20 and 30 recite “the network device is configured to asynchronously transmitting the encrypted data to the communication terminal at a second time different from the first time”. The claims 20 and 30 are performed by the central module as claims recite “in a central module of a communication network: determining….”; “A system comprising: one or more circuits for use in a central module of a communication network…” respectively. The scope of the claims is unclear because network device is not the part of the claimed method and system. Therefore, it is unclear claim 20 directed to method performed by a central module of a communication network OR method performed by a central module of a communications network and a network device. For claim 30 system claimed comprises one or more circuits for use in a central module of a communication network OR combination of one or more circuits for use in a central module of a communication network and network device.  MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
With respect to U.S.C. 103 rejection, Applicant is of the opinion that amendments are not taught by the cited references. However, examiner respectfully disagrees. 
The amended claims are not supported by the specification. The claims are rejected in view of specification (See rejection below) and based on new ground of rejection.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-22, 24-32 and 34-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 20-22 and 24-29 are directed to a method, claims 30-32 and 34-39 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims recite securing a content to ensure that the consumers are not accessing the content without a permission which is an abstract idea. Specifically, the claims recite “determining…a communications terminal…; encrypting…; communicating…; …transmitting the encrypted data…; verifying…; and based on the verifying, transmitting…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for determining a communication terminal, encrypting based on user profile a data, determining whether to use a separate device for content, transmitting the encrypted data based on determination, verifying the user and based on verifying sending the electronic key to the user which is a process that deals with commercial or legal interactions because claims are directed to preventing access to the content which protect legal rights of creator of the content. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, central controller of a communications network, communication terminal and circuits merely use a computer as a tool to perform an abstract idea. Specifically, the central controller of a communications network, communication terminal and circuits perform the steps of determining a communication terminal, encrypting based on user profile a data, determining whether to use a separate device for content, transmitting the encrypted data based on determination, verifying the user and based on verifying sending the electronic key to the user. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of t the central controller of a communications network, communication terminal and circuits, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of securing a content to ensure that the consumers are not accessing the content without a permission. As discussed above, taking the claim elements separately, the central controller of a communications network, communication terminal and circuits perform the steps of determining a communication terminal, encrypting based on user profile a data, determining whether to use a separate device for content, transmitting the encrypted data based on determination, verifying the user and based on verifying sending the electronic key to the user. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of securing a content to ensure that the consumers are not accessing the content without a permission. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of securing a content to ensure that the consumers are not accessing the content without a permission. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22, 24-32 and 34-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20 and 30 recite “communication comprises: determining whether to use a separate network device for transmitting the encrypted data; when the network device is used, transmitting the encrypted data from the central module to the network device at a first time, and when the network device is not used, transmitting the encrypted data directly from the central module to the communications terminal” these limitations are not described in the specification. 
Specification discloses: In another embodiment of the present invention, the encrypted data are transmitted to a network device of a network infrastructure, whereby the encrypted data are stored on the network device, and are transmitted asynchronously from the network device to the communications terminal. The network device mentioned can, for example, refer to a network device of a WLAN hot spot, whereby the encrypted data are transmitted to the network device at a first time, for example, in the early morning at a time of low network load, and are transmitted by this network device to the communications terminal of the user at a second time, for example, at a time when the user is waiting for a train at the railway station. (See Publication paragraph 0015). However, specification silent with respect to any determining whether to use a separate network device for transmitting the encrypted data; when the network device is used, transmitting the encrypted data from the central module to the network device at a first time, and when the network device is not used, transmitting the encrypted data directly from the central module to the communications terminal. For the purpose of examination in the light of specification the claims are interpret as “transmitting the encrypted data to a separate network device at a first time; or transmitting the encrypted data directly from the central module to the communications terminal”.
Claims 24 and 34 recites “debiting a user account based on the transmitting of the at least part of the at least one electronic key”. Specification does not disclose any flow chart or algorithm to describe how the debiting step or function is implemented.
Specification discloses: In another embodiment of the present invention, a user account is debited with a monetary value upon the transfer of at least part of the electronic key. Such a process has the particular advantage that chargeable services, such as the provision of audio or video files, can be offered to the user by means of the transmission of encrypted data. (See Publication paragraph 0016) but does not described any flow chart or algorithm that how the debiting step or function is implemented.
Claims 26 and 37 recites “configuring or adjusting the data” However, specification is silent with respect to describe any algorithm or flow chart to describe how the configuring is implemented. 
Specification discloses: If, for example, the communications terminal of the user is a mobile computer with an XGA screen resolution of 1024.times.768 pixels, it makes no sense to encrypt directly a video file with very high resolution. It is much more sensible in this case first to match the video file by transformation of its resolution to the screen resolution of the user and only then to carry out an encryption of the video file (See publication paragraph 0015) but does not describe any algorithm or flow chat to describe how the configuring is implemented.
Claims 21-22, 24-29, 31-32 and 34-39 are also rejected as each depends from claims 20 and 30 respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22, 24-32 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 30 recite “the network device is configured to asynchronously transmitting the encrypted data to the communication terminal”. The claims 20 and 30 are performed by the central module as claims recite “in a central module of a communication network: determining….”; “A system comprising: one or more circuits for use in a central module of a communication network…” respectively. The scope of the claims is unclear because network device is not the part of the claimed method and system. Therefore, it is unclear claim 20 directed to method performed by a central module of a communication network OR method performed by a central module of a communications network and a network device. For claim 30 system claimed comprises one or more circuits for use in a central module of a communication network OR combination of one or more circuits for use in a central module of a communication network and network device.  MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claims 21-22, 24-29, 31-32 and 34-39 are also rejected as each depends from claims 20 and 30 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 20-22, 25-32 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimes (US 20020002674) in view of Quarendon (US 20020023028) and in further view of Ribes (US 20060179489 hereafter Ribes).
With respect to claims 20 and 30 Grimes discloses: 
determining a communications terminal associated with a user (See paragraph 0042-0043 and 0053);
encrypting based on a user profile associated with the user, data with at least one electronic key associated with the user (See paragraph 0045-0046 and 0051-0054);
transmitting the encrypted data to the communications terminal wherein the encrypted data is transmitted without the electronic key (See paragraph 0046-0047 and 0051-0054); 
verifying that the user is entitled to access the data (See paragraph 0048-0053); 
based on the verifying, transmitting at least a portion of the at least one electronic key to the communications terminal (See paragraph 0048-0053).
Grimes does not explicitly disclose:  transmitting the data to a separate network device at a first time; or transmitting the data directly from the central module to the communications terminal; electronic key associated with a type of data.
Quarendon discloses: transmitting the data to a separate network device at a first time; or transmitting the data directly from the central module to the communications terminal (See paragraphs 0038-0041). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the Grimes reference with the Quarendon reference in order to provide fast delivery of content. 
Grimes in view of Quarendon does not explicitly disclose:  electronic key associated with a type of data.
Ribes discloses: key associated with a type of data (See paragraph 0068). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was made to modify the combination of Grimes and Quarendon references with the Ribes reference in order to simplify the conditional access for consumer. (See Ribes paragraph 0064-0067).
With respect to “the network device is configured to asynchronously transmitting the encrypted data to the communication terminal” this limitation does not have any patentable weight and consider outside the scope of the claim. Additionally, Quarendon discloses this limitation (See paragraph 0038-0041).
 In addition, with respect to “key associated with a type of data” is nonfunctional descriptive material as it only describes the data (i.e. “key”), while the description of data is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 21 and 31 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes further discloses: verifying that the user is entitled to access the encrypted data based on authentication data associated with the user (See paragraph 0048-0053).

With respect to claims 22 and 32 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes further discloses: receiving at least a portion of the authentication data from the communications terminal (See paragraph 0048-0053).

With respect to claims 25 and 35 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes further discloses: storing the user profile in the central module (See paragraph 0043).


With respect to claims 26 and 36 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Ribes further discloses: adjusting the data before encryption based on the communications terminal (See paragraph 0062). 

 With respect to claim 27 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes further discloses: wherein the user profile comprising data relating to the communication terminal (See paragraph 0043).
Additionally, with respect to “wherein the user profile comprising data relating to the communication terminal” this is nonfunctional descriptive material as it only describes the data that is contained in the user profile, while the data contained in the user profile is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 28 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. With respect to “wherein the data relating to the communication terminal comprises data relating to a screen resolution of the communications terminal” this is nonfunctional descriptive material as it only describes the data that is contained in the data relating to the communication terminal, while the data contained in the data relating to the communication terminal is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 29 and 39 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes further discloses content encrypted data comprises video data and audio data (See paragraph 0005, 0045-0046). Ribes further discloses: encrypting the video data and audio data using different electronic keys (See paragraph 0068).

With respect to claims 37-38 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes further discloses: wherein the profile comprising data relating to the communication terminal (See paragraph 0043) Ribes further discloses: adjusting the data before encryption based on the video related characteristics or parameters associated with the communications terminal /data related to the communications terminal (See paragraph 0062).
With respect to “the video related characteristics or parameters comprising a screen resolution of the communications terminal” this is nonfunctional descriptive material as it only describes the data that is contained in the characteristics or parameters, while the data contained in the characteristics or parameters is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
Additionally, with respect to claim 38 states the language "when". However, these are conditionals languages and it has been held that conditional languages do not narrow the claims because they can be omitted. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C).

Claims 24 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimes (US 20020002674) in view of Quarendon (US 20020023028) and in further view of Ribes (US 20060179489 hereafter Ribes) and Yasukawa (US 5999622).
With respect to claims 24 and 34 Grimes in view of Quarendon and in further view of Ribes discloses all the limitations as described above. Grimes in view of Quarendon and in further view of Ribes does not explicitly disclose: debiting a user account based on the transfer of the at least part of the electronic key. Yasukawa discloses: debiting a user account based on the transmitting of the at least part of the at least one electronic key. (See column 4 lines 30-59). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the combination of Grimes, Quarendon and Ribes references with Yasukawa reference in order to generate revenue.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685